FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Spry et al. (2011/0225453) in view of Umberger et al. (2004/0059958).
Regarding claim 1:
Spry teaches:
A storage system [par 19]: 
wherein each of the plurality of storage devices has a plurality of stripes configuring a plurality of stripe rows [par 19-20], 
each of the plurality of stripe rows is a row of two or more stripes which two or more storage devices have, respectively [par 19-20], 
when each of the plurality of stripe rows stores a plurality of data elements and at least one redundant code and when a predetermined allowable number of storage devices fail, the data elements in the stripes of the failed storage devices are restored [par 23], 
the number of storage devices is more than the number of stripes configuring one stripe row [par 21], and 
the system controls a critical or background designation in restoration processing of failed stripes in the failed storage devices, on the basis of restoration priorities for the data elements or the redundant code of the failed stripes [par 23-25, 33-35, 37-39]. 
Spry does not explicitly teach the storage system comprising an interface connected to the plurality of storage devices and a control unit that is connected to the interface. Spry does 
Umberger teaches an interface connected to storage devices and a control unit connected to the interface [fig 2]. Umber further teaches that critical or background designations controls the processing speed of data restoration [par 17-19, 40].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the storage system components and restoration speed teachings of Umberger with the storage system of Spry.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Spry teaches a storage system without listing each of the components that commonly comprise a storage system, thereby creating an implicit need to enumerate the various components. Umberger satisfies that implicit need. Further, Spry teaches critical and background restoration without explicitly defining the effects of designating restoration as critical or background, creating an implicit need for such a definition. Umberger satisfies that implicit need.
Regarding claim 2:
The combination teaches:
The storage system according to claim 1, wherein, when the number of failed stripes included in a third stripe row is equal to or more than a predetermined threshold value, the control unit determines that the restoration priority of the third stripe row is high [Spry par 23-25, 33-35, 37-39; Umberger par 47 – the examiner notes that a designation of any particular stripe row as a third stripe row is entirely arbitrary] , 
when the number of failed stripes in a fourth stripe row is less than the predetermined threshold value, the control unit determines that the restoration priority of the fourth stripe row is low [Spry par 23-25, 33-35, 37-39; Umberger par 47 - the examiner notes that a designation of any particular stripe row as a fourth stripe row is entirely arbitrary] , and 
the control unit performs control so that restoration processing of the third stripe row is executed before restoration processing of the fourth stripe row and a processing speed in the restoration processing of the fourth stripe is lower than a processing speed in the restoration processing of the third stripe row [Spry par 23-25, 33-35, 37-39; Umberger par 17-19, 40]. 
Regarding claim 3:
The combination teaches:
The storage system according to claim 1, wherein the control unit determines restoration priority of a first failed stripe row on the basis of the number of failed storage devices in which the first failed stripe row is stored [Spry par 34, 35, 38; Umberger par 44, 47], and 
the control unit controls a processing speed in restoration processing of the first failed stripe row, on the basis of the determined restoration priority of the first failed stripe row [Spry par 23-25, 33-35, 37-39; Umberger par 17-19, 40].

Regarding claim 6:

The storage system according to claim 1, wherein the control unit determines that the restoration priority of first failed stripes in a stripe row that exceeded a predetermined number of failed stripes is higher than the restoration priority of second failed stripes [Spry par 34, 35, 38; Umberger par 44, 47 – determining which stripe is closer to data loss depends on determining the number of failed blocks/chunks and comparing that number to a threshold of allowable failed blocks/chunks. Those closer to data loss are given higher priority], and 
the control unit performs control so that restoration processing of the first failed stripes is executed before restoration processing of the second failed stripes and a processing speed in the restoration processing of the second failed stripes is lower than a processing speed in the restoration processing of the first failed stripes [Spry par 23-25, 33-35, 37-39; Umberger par 17-19, 40]. 
Regarding claim 7:
The combination teaches:
The storage system according to claim 6, wherein the predetermined threshold value is based on a redundancy value for maintaining reliability of data of the stripe row [Spry par 34, 35, 38; Umberger par 44, 47]. 
Regarding claim 8:
The combination teaches:
[Spry par 42; Umberger par 20 – requests can be preempted/suspended by a higher priority request and restarted later. The broadest reasonable interpretation of the claim is a situation in which the second priority is equivalent to the first priority and the request is resumed at the same priority]. 

Regarding claim 9:
The combination teaches:
The storage system according to claim 1, wherein the control unit adjusts an allowable value of a ratio of input output (I/O) of the restoration processing of a failed stripe with respect to I/O from a host computer, an execution priority in the control unit for the restoration processing of the failed stripe, or an amount of resources allocated to the restoration processing of the failed stripe, and controls the processing speed in the restoration processing of the failed stripe [Spry par 33, 39, 42; Umberger par 17, 19, 56].

Regarding claims 10 and 11:
[par 4, 5].

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Spry-Umberger as applied to claim 1 above, and further in view of Zohar et al. (2008/0091741).
Regarding claim 4:
The teachings of Spry-Umberger are outlined above.
Spry-Umberger does not explicitly teach wherein the control unit determines that the restoration priority of a first failed stripe storing the data elements is higher than the restoration priority of a second failed stripe storing the redundant code. Spry-Umberger does, however, teach controlling the execution order and processing speed of restoration based on restoration priorities [Spry par 33, 39, 42; Umberger par 17, 19, 56].
Zohar teaches the restoration priority of a first failed stripe storing the data elements is higher than the restoration priority of a second failed stripe storing the redundant code [par 8].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the data and redundant code priority teachings of Zohar with the priority teachings of Spry-Umberger.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because the combination of Spry-Umberger and Zohar disclose each element of the claim recitations, the only difference being that not all the elements are in a single reference. One of ordinary skill in the art could have combined the 
Regarding claim 5:
The combination teaches:
The storage system according to claim 4, wherein, when the restoration processing of the first failed stripe is executed, the control unit executes restoration processing for a failed stripe storing a parity part belonging to the same stripe row as the first failed stripe together [Zohar par 19].

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 8/17/21, with respect to the 35 USC 112 rejection have been fully considered and are persuasive based on the clarifying amendments to the claims.  The 35 USC 112 rejections of claims 1-4, 6, 7, and 9-11 have been withdrawn. 

Applicant's arguments, filed 8/17/21, regarding the 35 USC 103 rejections have been fully considered but they are not persuasive.
Applicant argues, on pages 13-14, that “Claims 1, 10 and 11 recite in part: "when a predetermined allowable number of storage devices fail, the data elements in the stripes of the failed storage devices are restored." Spry is alleged to disclose this feature in paragraph [0023]. The cited paragraph, however, does not contain any reference a threshold of a predetermined allowable number of storage devices failing. Neither does Umberger. For at least this reason, claims 1, 10 and 11 are believed to be patentable over Spry in view of Umberger. 
Claims 2-9 are dependent upon claim 1, and the Applicant believes these claims are allowable over the cited references of record for the same reasons provided above. “
The examiner respectfully disagrees. The entirety of the Spry reference is concerned with restored data elements in stripes of failed storage devices and prioritizing the restoration based on whether the particular stripe rows in question are able to sustain further storage device failures before data loss or whether the redundancy level is at a critical or zero level wherein an additional failure would result in data loss. One of ordinary skill in the art would recognize that these represent thresholds for allowable number of drive failures, as once a particular number of failed devices is reached, a redundancy level crosses a threshold and is assigned new priorities. The paragraph in question may not use the exact words of the claim, but considered for all that the paragraph discloses in the context of the teachings of the 
The dependent claims stand or fall based on the allowability of the independent claims. 
The rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646.  The examiner can normally be reached on M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC DUNCAN/Primary Examiner, Art Unit 2113